Case 1:20-cv-02026-MLB Document 129 Filed 09/18/20 Page 1of1

ADAMS AND REESE Lip

September 17, 2020

Hon. Michael L. Brown

United States Courthouse

Richard B. Russell Federal Building

1942 Richard B. Russell Federal Building
75 Ted Turner Drive, SW

Atlanta, GA 30303-3309

Re: Leave of Absence
Alliant CPA Group, LLC v. Bank of America, Corp., et al
Civil Action File No. 1:20-CV-02026-MLB

Dear Judge Brown:

Attorneys at Law
Alabama

Florida

Georgia

Louisiana
Mississippi

South Carolina
Tennessee

Texas

Washington, DC

John A. Thomson, Jr.
Special Counsel

Direct: 470.427.3706
E-Fax: 470.427.3680
john.thomson@arlaw.com

The undersigned is counsel for the Defendant Bank OZK in the above-referenced civil
action. Pursuant to Local Rule 83.1E(3), I respectfully request a leave of absence for the

following dates:

e October 2, 2020 — October 12, 2020. The purpose of the leave is a personal vacation

wherein I will be away from my law practice.

I request that no hearings, trials, conferences or other appearances be calendared during this time

frame.
Thank you for your consideration of this matter.

Very Truly Yours,

ADAMS AND REESE LLP

n A. Thomson, Jr.
JAT/Ims

ei Benjamin J. Meiselas, Esq.
Harmeet K. Dhillon, Esq.
James F. McDonough, III, Esq.
Mark J. Geragos, Esq.
Matthew M. Hoesly, Esq.
Michael E. Adler, Esq.
Nitoj P. Singh, Esq.
W. Lewis Garrison, Jr.
Jonathan R. Miller, Esq.

3424 Peachtree Road NE, Suite 1600 | Atlanta, Georgia 30326 | 470.427.3700 | Fax 404.500.5975

www.adamsandreese.com
